PER CURIAM: *  Quirino Perez-Martinez appeals the sentence for his conviction of illegal reentry. See 8 U.S.C. § 1326(a), (b). He maintains that the sentence violates due process because it was enhanced based on a conviction not alleged in the indictment, but he correctly concedes that his position is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 235, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Accordingly, the government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time to file its brief is DENIED, and the judgment is AFFIRMED.   Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.